Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mariano Ospina appeals from the district court's orders denying as moot his motion for an injunction and denying his motion to reverse, strike, and vacate and enforce the statutory stay. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court's orders. We dispense with oral ar-gurnent because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.